Citation Nr: 0300002	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  00-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for deformity of the 
right toes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 
1964.     

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied entitlement to service 
connection for deformity of the right toes.  

In September 2002, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDING OF FACT

The deformity of the right toes is not related to service 
and was first manifest several years after service.     


CONCLUSION OF LAW

Deformity of the right toes was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are associated with 
the claims folder.  Service medical records of the in-
service right leg injury are associated with the claims 
folder.  The veteran has been provided with a VA 
examination to determine the nature and etiology of the 
disabilities of the right toes.  A medical opinion as to 
whether the deformity of the right toes is medically 
related to the veteran's period of service has been 
obtained.  Private medical records identified by the 
veteran were obtained.  The veteran has been provided with 
a statement of the case and supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on 
the claim.  In the August 2002 supplemental statement of 
the case, the RO notified the veteran of the evidence that 
was considered and of the evidence needed to substantiate 
his claim.  In letters dated in November 1998, May 2000, 
and June 2000, the RO offered to assist him in obtaining 
any relevant evidence.  These letters gave notice of what 
evidence the appellant needed to submit and what evidence 
VA would try to obtain.  There is no identified evidence 
that has not been accounted for and the veteran has been 
given the opportunity to submit written argument.  The 
veteran testified at a hearing before the Board in 
September 2002.  The VA notified the appellant of the 
information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.  

Analysis

The veteran contends that the deformity of the right toes 
was incurred in service.  He contends that he was injured 
in service while aboard the USS San Marcos in the spring 
of 1963.  The veteran asserts that he sustained an ankle 
injury which was severe enough to cut his tendons and as a 
result of the treatment, he was left with a deformity of 
his foot.  He asserts that he was told that the digits 
would eventually return to normal, but the digits on the 
right never returned to the normal position.  He argues 
that service connection is warranted.  

Service medical records show that on June 4, 1963, the 
veteran sustained a traumatic injury to the right lower 
leg.  Examination revealed a deep laceration on the right 
medial lower leg down to and slightly scarring the 
cortical bone; the laceration was 4 inches long.  The 
ankle was bruised medially and laterally with small stab 
wounds medially.  There was no artery or nerve 
involvement.  X-ray examinations revealed no fractures; 
there was cortical bone scarring over the laceration site.  
The wound was scrubbed, irrigated, and sutured and closed.  
Antibiotics were prescribed.  

A June 10, 1963 service medical record indicates that the 
wound was healing well.  A June 12, 1963 service medical 
record indicates that the wound was healing well and the 
sutures were removed.  The veteran continued on 
progressive weight bearing and on June 24, 1963, he was 
considered fit for duty.  A June 1964 separation 
examination report reveals that examination of the feet 
and lower extremities was normal.  The service medical 
records do not reflect findings or diagnosis of a 
disability or deformity of the right toes.  

An October 1964 report of medical history indicates that 
the veteran reported having foot trouble.  It was noted 
that the veteran had an ankle injury on June 4, 1963.     

There is current medical evidence of deformity of the 
right toes.  However, the medical evidence of record shows 
that the deformity of the right toes was not incurred in 
service and is not related to service.  

The medical evidence of record shows that the veteran has 
a postoperative screw of the fourth metatarsal and fixed 
flexion deformities post laceration of the extensor 
tendons of the right foot. 

There is no medical evidence of treatment of the right 
foot until 1996.  The evidence of record shows that the 
veteran sustained post-service right foot and toe injuries 
in 1996 and 1997.  The evidence of record further shows 
that in June 1997, the veteran filed a disability 
insurance claim for a post-service right foot injury.  

Medical records show that in August 1996, the veteran was 
treated for pain over the lateral aspect of the right 
foot.  An August 1996 medical record by Dr. Cohen 
indicates that the veteran dropped a piece of board on his 
right foot two weeks prior.  The veteran had pain over the 
lateral aspect of the foot which progressively got worse.  
Physical examination revealed a visible deformity at the 
base of the fourth metatarsal which was exquisitely 
tender.  X-ray examination was essentially negative.  A CT 
scan was recommended to rule out a fracture.  An August 
15, 1996, private medical record indicates that the 
veteran was still having residual complaints of pain in 
the right foot.  Examination revealed tenderness over the 
fourth metatarsal base.  CT scan revealed a chip fracture 
at the base of the fourth metatarsal.    

Medical records by Dr. Cohen, dated in February 22, 1997, 
indicate that the veteran had a recent fall and he twisted 
his right forefoot.  Medical records dated June 5, 1997 
indicate that the veteran fell off a ladder four days 
prior and he fell on the ball of his right foot.  X-ray 
examination revealed a Lisfranc fracture of the fourth 
metatarsal.  On June 25, 1997, the veteran underwent an 
open reduction and internal fixation of the right fourth 
toe.  The pre-operative and post-operative diagnosis was 
Lisfranc's fracture/dislocation of the right fourth 
metatarsal.  A July 1997 medical record indicates that the 
wound from the surgery was healed and X-ray examination 
showed that the screw was in a good position.  Medical 
records show that in August and September 1997, the 
veteran had complaints of pain and swelling in the right 
foot.  Medical records further show that in October 1997, 
the veteran dropped a drill on his right foot.  A January 
1998 medical record indicates that the veteran had pain in 
the right foot with walking.  

The veteran submitted a medical statement by a private 
doctor in support of his claim.  In a December 1998 
statement, Dr. Cohen indicted that the veteran had a 
history of injury in the military where tendons were cut 
in the right foot.  Dr. Cohen indicated that the veteran 
has had significant progression of the deformity to his 
right toes and foot and this deformity was now causing 
serious problems with stance and walking.  Dr. Cohen 
indicated that this was a permanent problem.  

However, there is probative evidence that the current 
deformity of the right toes is not related to the in-
service right leg disability.  In an April 1999 addendum 
to the January 1999 VA examination report, the VA examiner 
indicated that he reviewed the veteran's claims folder, 
including the medical opinion by Dr. Cohen which stated 
that "progressive deformity to the toes to the right foot 
was caused by tendons cut while in military service."  The 
VA examiner stated that review of the incident [in 
service] revealed that the veteran sustained a deep 
laceration without any associated tendon involvement; 
there was skin and cortical bone scarring only.  The VA 
examiner stated that it was possible to definitively state 
that none of the veteran's right foot problems were 
related to his military injury and that Dr. Cohen's 
opinion was in error.  

The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  
In assessing evidence such as medical opinions, the 
failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  In some cases, the physician's 
special qualifications or expertise in the relevant 
medical specialty or lack thereof may be a factor.  In 
every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.

In the present case, the Board finds that the April 1999 
VA examination report has great evidentiary weight and is 
more probative than the statement by Dr. Cohen.  The VA 
examiner reviewed the veteran's medical records including 
the service medical records detailing the injury in 
service and the private medical records by Dr. Cohen.  The 
VA examiner also examined the veteran before concluding 
that the veteran's current right foot and toe disabilities 
were not related to the injury in service.  The Board 
notes that the VA examiner is competent to render a 
medical opinion as to the etiology of the veteran's 
current right foot and toe disabilities. 

The VA examiner also gave reasons and bases for the 
conclusion that the veteran's current deformity of the 
right toes was not etiologically related to the injury in 
service.  Such reasons and bases that supported the VA 
examiner's conclusion were that the service medical 
records showed that the injury to the right leg in service 
caused a deep laceration without any associated tendon 
involvement and there was only skin and cortical bone 
scarring. 

The Board finds that the statement by Dr. Cohen to have 
limited evidentiary weight.  It does not appear that Dr. 
Cohen had access to the veteran's claims folder or to the 
service medical records which detail the in-service 
injury.  Dr. Cohen indicated while in service, the veteran 
had an injury to the right foot and tendons were cut.  
However, the service medical records do not show that the 
veteran had such an injury in service.  As noted above, 
the service medical records show that the veteran 
sustained an injury to the right leg in June 1963; there 
was no medical evidence of cut tendons.  It appears that 
Dr. Cohen is basing his medical opinion upon the report of 
the veteran.  The Board is not bound to accept medical 
opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  

Thus, the Board places greater probative value on the VA 
examination report which indicates that the veteran's 
deformity of the right toes is not due to the in-service 
right leg injury.      

The veteran's own implied assertions that his current 
right toe deformities first manifested in service and are 
related to the right leg injury in service are afforded no 
probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran is competent to testify as 
to his symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), 
the Federal Circuit indicated that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service 
and the disability.  In the present case, the persuasive 
evidence of record establishes that the veteran's current 
deformity of the right toes is not related to the right 
leg injury in service. 

Therefore, for the reasons discussed above, the Board 
finds that service connection for deformity of the right 
toes is not warranted, since there is no evidence of a 
relationship between the current right toe disabilities 
and service.  The Board concludes that the preponderance 
of the evidence of record is against the veteran's claim 
for service connection for deformity of the right toes.  
The claim is therefore denied.  



ORDER

Entitlement to service connection for deformity of the 
right toes is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

